Citation Nr: 1133766	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis, claimed as aching in the bones and joints.

2. Entitlement to service connection for a sinus disability claimed as sinusitis and rhinitis.

3. Entitlement to service connection for a cardiac disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a left knee disability.

6. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder.

7. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.

8. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.

9. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

10. Entitlement to service connection for an acquired psychiatric disorder.

11. Entitlement to service connection for tinnitus.

12. Entitlement to service connection for a back disability.

13. Entitlement to service connection for bilateral tinea pedis.

14. Entitlement to service connection for tinea cruris.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1997 to June 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

Subsequent to the issuance of a May 2010 Statement of the Case, the Veteran submitted additional evidence for consideration. Through his authorized representative, he submitted a waiver of RO jurisdiction in April 2011, allowing the Board to accept this evidence for inclusion in the record on appeal. See 38 C.F.R. § 20.1304(c) (2010).

In March 2011, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Washington, D.C. A transcript of that hearing has been associated with the claims file.

Each issue in this appeal was certified to the Board as a claim of entitlement to service connection. However, the Veteran was denied service connection for insomnia, anxiety, headaches, hearing loss, and pseudofolliculitis barbae in an unappealed April 2001 rating decision. The Board has recharacterized these issues to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). Subsequent to the April 2001 denial of service connection for an anxiety disorder, the Veteran claimed entitlement to service connection for anxiety, depression, and posttraumatic stress disorder (PTSD). Claims for service connection are based on a disability manifested by the symptoms a veteran experiences, regardless of how those symptoms are diagnosed. The Veteran, through his representative, indicated at the March 2011 hearing that the claim for insomnia was included in his claims for service connection for mental health disabilities (i.e. that sleep disturbance was not being claimed as a separate disability, but as a symptom of a mental disorder). The Veteran's petitions to reopen claims for service connection for anxiety and insomnia are recharacterized as a single petition to reopen a claim for service connection for an acquired psychiatric disorder. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The following issues are addressed in the REMAND portion of the decision below: whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pseudofolliculitis barbae; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches; entitlement to service connection for an acquired psychiatric disorder; entitlement to service connection for tinnitus; entitlement to service connection for a back disability; entitlement to service connection for bilateral tinea pedis; and entitlement to service connection for tinea cruris. These claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. On the record during the March 2011 hearing (prior to the promulgation of a decision in the appeal) the Veteran, through his authorized representative, withdrew his appeal of the following issues: whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for arthritis, claimed as aching in the bones and joints; entitlement to service connection for a sinus disability claimed as sinusitis and rhinitis; entitlement to service connection for a cardiac disability; entitlement to service connection for a right knee disability; entitlement to service connection for a left knee disability.

2. When presumed credible for the limited purpose of ascertaining whether the claim should be reopened, certain evidence associated with the claims file since the April 2001 denial of entitlement to service connection for an anxiety disorder is new and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's petition to reopen a claim of entitlement to service connection for arthritis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for a sinus disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for a cardiac disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for a right knee disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for a left knee disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

6. Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  As such, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Withdrawn Claims

As an initial matter, the Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204.  

In the present case, the RO issued a January 2008 rating decision denying (in pertinent part) entitlement to service connection for arthritis, rhinitis, a cardiac disability, and bilateral knee disabilities. After the Veteran submitted a notice of disagreement with the rating decision, an April 2009 statement of the case (SOC) addressed the issues. The Veteran did not clearly indicate on a March 2009 substantive appeal (VA Form 9) whether he wished to appeal all issues, but VA certified all of the issues denied in the 2008 rating decision as being on appeal to the Board and the Veteran was permitted to present testimony as to all of the issues. Although a May 2010 supplemental statement of the case only addressed the issues comprising the claim for an acquired psychiatric disability, VA has indicated by its actions that all of the issues were properly appealed. Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Veteran's authorized representative stated during the March 2011 hearing that the Veteran was withdrawing his claims as to service connection for arthritis, sinusitis/rhinitis, cardiac disability, and knee disabilities. The Board finds that the Veteran has withdrawn these matters. Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review these claims.



New and Material Evidence

The Board denied service connection for anxiety, to include memory problems, and insomnia in an April 2001 rating decision. The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. 38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C. § 5108 ("if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005). When a claimant submits a petition to reopen a disallowed claim, VA must provide limited assistance. See Paralyzed Veterans of America v. Secretary of Veterans Affairs,345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2010).

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet. App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence of record at the time of the April 2001 rating decision consisted of the Veteran's service treatment records and the report of an August 2000 VA neurological examination. After the rating decision, VA treatment records, lay testimony, and lay statements were added to the record. Certain of the evidence submitted after the 2001 decision is new and material.

The claim for service connection for anxiety was denied because there was no competent evidence establishing that he had any current mental health disability that was related to service. Service treatment records were silent for any complaints of, or treatment for, anxiety or memory loss. The August 2000 VA examination report reflects a diagnosis of organic brain syndrome with memory deficit. The examiner could find no basis for the syndrome and ordered a battery of tests for which the Veteran did not report.

After the April 2001 denial, the Veteran submitted an October 2006 request to reopen the claim for service connection. Subsequent treatment records reflect treatment for psychosis, PTSD, depression, and anxiety; some of these records attribute the Veteran's symptoms to his in-service experiences. The Veteran has submitted lay statements, attesting that he experiences flashbacks and other mental health symptoms due to his in-service experiences. He has also provided additional details as to those experiences. Lay statements from friends and family members have been associated with the claims file. These statements attest to observable post-service behavioral changes in the Veteran. 

All of this evidence is new. The evidence relating the Veteran's mental health diagnoses to his in-service experiences is material because it relates to an unestablished fact necessary to substantiate the claim - the existence of a current mental health disability etiologically related to his active duty service. The credibility of this evidence is presumed. Justus, 3 Vet. App. 510. Assuming the credibility of this evidence, the Board finds that the VA's duty to further assist the Veteran with his claim has been triggered. Shade v. Shinseki, 24 Vet. App. 110 (2010). Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

The appeal to reopen a claim of entitlement to service connection for arthritis is dismissed.

The appeal for service connection for a sinus disability is dismissed.

The appeal for service connection for a cardiac disability is dismissed.

The appeal for service connection for a right knee disability is dismissed.

The appeal for service connection for a left knee disability is dismissed.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disability is granted. To this extent only, the appeal is allowed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The claims file reflects that the Veteran did not receive proper notice in regard to his petitions to reopen claims of service connection for headaches, pseudofolliculitis barbae, and hearing loss. The Veteran's appeal must be remanded for the provision of legally adequate notice. Specifically, notice must inform the Veteran of the evidence and information necessary to reopen the claims and of the bases for the last final denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran informed a VA health care professional in March 2006 that he had applied for disability benefits from the Social Security Administration (SSA). The record presently does not reflect whether or not the Veteran is in receipt of SSA disability benefits for any of his claimed disabilities. VA has a duty to obtain SSA records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999).  The RO/AMC must contact the SSA and obtain, and associate with the claims file, copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment records within the claims file are dated in January 2007 and reflect treatment from the VA Medical Center (VAMC) in Washington, D.C. However, the Veteran has testified that he received VA care after January 2007 from VAMCs in Washington, D.C. and Baltimore, Maryland. Although the Veteran also testified that he had not received any private medical treatment, the claims file shows that he has received care from Kaiser Permanente, Prince George's County Doctors Hospital, Suburban Hospital, and Manor Nursing. He also indicated that his former employer, the Washington Metro Area Transit Authority may have medical records pertinent to his claims. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran's representative also observed the absence of any service personnel records within the claims file. He indicated that these records were pertinent to the claim for service connection for an acquired psychiatric disability. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available service records are associated with the record. While this case is in remand status, the RO/AMC must make attempts to obtain these records and, if unsuccessful, issue a formal finding as to their unavailability and advise the Veteran as required by 38 C.F.R. § 3.159(e).  Dixon v. Derwinski, 3 Vet. App.  261, 263-264 (1992).  

Under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA has a duty to provide a medical examination in a service connection claim when: (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that a precipitating event, injury, or disease occurred in service; (3) and evidence establishing that the disability or symptoms may be associated with the claimant's service; and (4) there is insufficient medical evidence to make a decision on the claim. VA has the authority to schedule a compensation and pension examination when deemed necessary, and the Veteran has an obligation to report for that examination. An examination is warranted for the claim for service connection for an acquired psychiatric disorder.

The claims file reflects that the Veteran has been diagnosed with multiple mental disorders including PTSD, anxiety, schizophrenia, depression, and psychosis. Although treatment records reference his flashbacks to in-service experiences, some treatment records also indicate that his flashbacks may be attributable to psychosis. Some notes further discuss whether his mental health symptoms may be attributable to a post-service motor vehicle accident and/or to head injuries. An examination is warranted as there is insufficient evidence for the Board to determine whether the Veteran has a current mental health disability that may be related to his in-service experiences. McClendon, 20 Vet. App. at 83.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Collect any records of additional VA medical treatment (noting that the last VA treatment note within the claims file is dated January 2007 from the Washington, D.C. VAMC and the Veteran has reported treatment from VAMCs in Washington, D.C. and Baltimore, Maryland). Provide the Veteran with necessary authorizations for the release of any identified private treatment records not currently on file - to specifically include, but not limited to, Kaiser Permanente, Suburban Hospital, Prince George's County Doctors Hospital, and Manor Nursing. Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Contemporaneously with the notice to the Veteran as detailed in paragraph 1, provide the Veteran and his representative with notice in accordance with the Kent decision cited to above. The notice must identify the bases for the prior denial of his claims for service connection for pseudofolliculitis barbae, hearing loss, and headaches and describe the evidence necessary to reopen those claims.

3. Attempt to locate service personnel records for the Veteran's term of active duty service. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO must submit inquiry to the National Personnel Records Center and the National Archives if unable to locate the records through other channels. If no additional records can be located, the RO/AMC must make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of his records and advise him of alternative forms of evidence that can be developed, including "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App.  261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody.").

4. After completing the above directives, schedule the Veteran for a VA examination at an appropriate location to determine whether he experiences any mental health disability as the result of his active duty service. The following considerations will govern the examination:

a. The entire claims file and a copy of this remand must be made available to the examiner. The examination report must reflect review of pertinent material in the claims folder. Although the examiner has an independent responsibility to review the claims file for pertinent evidence, his or her attention is directed to the following:

i. A July 1997 service treatment record indicating that the Veteran may have hit his head;

ii. A September 1998 service treatment record showing that the Veteran was experiencing a multi-day headache;

iii. A May 1999 service treatment record reflecting loss of consciousness;

iv. Any new evidence of head injury associated with the claims files as a result of this remand;

v. An April 2006 VA treatment note discussing the possible role of a non-service motor vehicle accident in the development of PTSD;

vi. A January 2007 VA treatment note discussing the possible role of head injuries in the Veteran's development of mental health symptoms; and

vii. A January 2007 VA treatment note discussing the possible role of psychosis in the Veteran's flashbacks.

b. After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner must state whether he has any current (or at any time since filing his claim for service connection) mental disorder that likely began during service or is the direct result of in-service experiences. The examiner must include a specific finding as to whether the Veteran has PTSD.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

d. If PTSD is diagnosed, the examiner must opine whether the stressors claimed by the Veteran are linked to fear of hostile military activity and are adequate to support a diagnosis of PTSD, and whether his symptoms are related to the claimed stressors.

e. If any other psychiatric disability is diagnosed, the examiner must specifically opine whether it is as likely as not that the disorder began during service, underwent a chronic increase in severity beyond natural progression during service, or is otherwise related to any incident of service.

f. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

g. A rationale must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

5. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

6. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims. The Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


